OPINION — AG — THE BOARD OF CONTROL OF A COUNTY HOSPITAL ACQUIRED AND OPERATED UNDER THE PROVISIONS OF 19 O.S.H. 781 AND FOLLOWING, MAY (WHILE RETAINING EXCLUSIVE CONTROL OF THE HOSPITAL BUILDING OR BUILDINGS, AND OF THE SUPERVISION, CARE, AND CUSTODY OF THE GROUNDS, ROOMS, OR BUILDINGS PURCHASED, CONSTRUCTED, LEASED, OR SET APART FOR SUCH PURPOSE, AND OF THE EXPENDITURE OF ALL MONEYS COLLECTED OR DEPOSITED TO THE CREDIT OF THE HOSPITAL FUND PROVIDED FOR IN SAID STATUTES AND OTHER STATUTES, DELEGATED TO THE SUPERINTENDENT OR MATRON OF THE HOSPITAL, OR TO AN ' ASSISTANT ', APPOINTED BY SUCH BOARD OF CONTROL AS AUTHORIZED BY SAID STATUTES, THE DIRECT MANAGEMENT OF THE HOSPITAL, AND (IF THE PRACTICAL OBSTACLES THERETO CAN BE OVERCOME) MAY FIX THE COMPENSATION OF SUCH MANAGER AS A PERCENTAGE OF ANY PROFITS DERIVED FROM THE OPERATION OF THE HOSPITAL. CITE: 19 O.S.H. 1, 19 O.S.H. 3, 19 O.S.H. 781, 19 O.S.H. 790 (CAN THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY WHICH HAS, CONSTRUCTED A COUNTY HOSPITAL FROM THE PROCEED OF COUNTY BONDS ISSUED FOR THE PURPOSE OF PURCHASING A SITE BE LEASE SUCH HOSPITAL TO OTHERS TO BE OPERATED AS A HOSPITAL) (JAMES C. HARKIN)